Exhibit 10.4

 

FORM OF RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of [DATE] (the “Grant Date”) by and between WillScot Mobile Mini Holdings
Corp., a Delaware corporation (the “Company”), and [PARTICIPANT NAME] (the
“Participant”). This Agreement is being entered into pursuant to the WillScot
Mobile Mini Holdings Corp. 2017 Incentive Award Plan (the “Plan”). Capitalized
terms used in this Agreement but not defined herein will have the meaning
ascribed to them in the Plan.

 

1.             Grant of Restricted Stock Units. Pursuant to Section 9 of the
Plan, the Company hereby issues to the Participant on the Grant Date an Award
consisting of [NUMBER] Restricted Stock Units (the “Restricted Stock Units”).
Each Restricted Stock Unit represents the right to receive one Common Share,
subject to the terms and conditions set forth in this Agreement and the Plan.
The Restricted Stock Units shall be credited to a separate account maintained
for the Participant on the books and records of the Company (the “Account”). All
amounts credited to the Account shall continue for all purposes to be part of
the general assets of the Company.2.Consideration. The grant of the Restricted
Stock Units is made in consideration of the services to be rendered by the
Participant to the Company.

 

3.             Vesting. Except as otherwise provided herein or in the Plan,
provided that the Participant remains in continuous service through the
applicable vesting date, the Restricted Stock Units will vest in accordance with
the schedule set forth in the chart below (the period during which restrictions
apply, the “Restricted Period”). Once vested, the Restricted Stock Units shall
become “Vested Units.”

 

Vesting Date   Percentage of Vested Units   Number of Vested Units              
               

 

4.             Termination of Service/Employment. Notwithstanding the vesting
schedule above, if the Participant’s employment or service terminates for any
reason at any time before all of the Restricted Stock Units have vested, the
Participant’s unvested Restricted Stock Units shall be automatically forfeited
upon such termination of employment or service and neither the Company nor any
Affiliate shall have any further obligations to the Participant under this
Agreement. Notwithstanding any provision of this Agreement or the Plan to the
contrary, if the Participant experiences a Qualifying Termination on or within
the 12-month period following the consummation of the Change in Control, any
Restricted Period in effect on the date of such Qualifying Termination shall
expire as of such date.

 

5.             Restrictions. Subject to any exceptions set forth in this
Agreement or the Plan, during the Restricted Period and until such time as the
Restricted Stock Units are settled, the Restricted Stock Units or the rights
relating thereto may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant. Any attempt to assign,
alienate, pledge, attach, sell or otherwise transfer or encumber the Restricted
Stock Units or the rights relating thereto shall be wholly ineffective and, if
any such attempt is made, the Restricted Stock Units will be forfeited by the
Participant and all of the Participant’s rights to such units shall immediately
terminate without any payment or consideration by the Company.

 



 1 

 



 

6.             Rights as Shareholder. The Participant shall not have any rights
of a shareholder with respect to the Common Shares underlying the Restricted
Stock Units unless and until the Restricted Stock Units vest and are settled by
the issuance of such Common Shares. Upon and following the settlement of the
Restricted Stock Units, the Participant shall be the record owner of the Common
Shares underlying the Restricted Stock Units unless and until such shares are
sold or otherwise disposed of, and as record owner shall be entitled to all
rights of a shareholder of the Company (including voting rights).

 

7.             Settlement of Restricted Stock Units. Promptly upon the
expiration of the Restricted Period, and in any event no later than March 15th
of the calendar year following the calendar year in which the Restricted Period
ends, the Company shall (a) issue and deliver to the Participant, or his or her
beneficiary, without charge, the number of Common Shares equal to the number of
Vested Units, and (b) enter the Participant’s name on the books of the Company
as the shareholder of record with respect to the Common Shares delivered to the
Participant; provided, however, that the Committee may, in its sole discretion
elect to (i) pay cash or part cash and part Common Share in lieu of delivering
only Common Shares in respect of the Restricted Stock Units or (ii) defer the
delivery of Common Shares (or cash or part Common Shares and part cash, as the
case may be) beyond the expiration of the Restricted Period if such delivery
would result in a violation of applicable law until such time as is no longer
the case. If a cash payment is made in lieu of delivering Common Shares, the
amount of such payment shall be equal to the Fair Market Value of the Common
Shares as of the date on which the Restricted Period lapsed with respect to the
Restricted Stock Units, less an amount equal to any required tax withholdings.
Notwithstanding the foregoing, if the Participant is subject to Canadian income
tax, then the Participant’s Vested Units may only be settled in Common Shares,
and neither the Committee nor any other person shall have the discretion to
elect to pay any portion of the Vested Units in cash.

 

8.             No Rights to Continued Service/Employment. Neither the Plan nor
this Agreement shall confer upon the Participant any right to be retained in any
position, as an employee, consultant or director of the Company or any
Affiliate. Further, nothing in the Plan or this Agreement shall be construed to
limit the discretion of the Company or an Affiliate to terminate the
Participant’s employment or service with the Company or an Affiliate at any
time, with or without Cause.

 

9.             Adjustments. In the event of any change to the outstanding Common
Shares or the capital structure of the Company (including, without limitation, a
Change in Control), if required, the Restricted Stock Units shall be adjusted or
terminated in any manner as contemplated by Section 12 of the Plan.

 

10.           Beneficiary Designation. The Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to his or her rights under this Agreement and the Plan, if
any, in case of his or her death, in accordance with Section 16(f) of the Plan.

 



 2 

 

 

11.           Tax Liability and Withholding.

 

11.1          The Participant shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to the
Participant pursuant to the Plan, the amount of any required withholding taxes
in respect of the Restricted Stock Units and to take all such other action as
the Committee deems necessary to satisfy all obligations for the payment of such
withholding taxes in accordance with Section 16(c) of the Plan. The Committee
may permit the Participant to satisfy any federal, state or local tax
withholding obligation by any of the following means, or by a combination of
such means of the Plan, (a) tendering a cash payment, (b) authorizing the
Company to withhold Common Shares from the Common Shares otherwise issuable or
deliverable to the Participant as a result of the vesting of the Restricted
Stock Units (provided, however, that no Common Shares shall be withheld with a
value exceeding the maximum amount of tax required to be withheld by law), or
(c) delivering to the Company previously owned and unencumbered Common Shares.

 

11.2         Notwithstanding any action the Company takes with respect to any or
all income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or settlement of the Restricted Stock
Units or the subsequent sale of any shares; and (b) does not commit to structure
the Restricted Stock Units to reduce or eliminate the Participant’s liability
for Tax-Related Items.

 

12.           Compliance with Law. The issuance and transfer of Common Shares
shall be subject to compliance by the Company and the Participant with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Common Shares may be
listed. No Common Shares shall be issued pursuant to Restricted Stock Units
unless and until any then applicable requirements of state or federal laws and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel. The Participant understands that the Company is under
no obligation to register the Common Shares with the Securities and Exchange
Commission, any state securities commission or any stock exchange to effect such
compliance.

 

13.           Notices. Any notice required to be delivered to the Company under
this Agreement shall be in writing and addressed to the Vice President — Human
Resources of the Company at its principal corporate offices. Any notice required
to be delivered to the Participant under this Agreement shall be in writing and
addressed to the Participant at the Participant’s address as shown in the
records of the Company. Either party may designate another address in writing
(or by such other method approved by the Company) from time to time.

 

14.           Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of New York without regard to conflict of
law principles.

 

15.           Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.

 

16.           Participant Bound by Plan. This Agreement is subject to all terms
and conditions of the Plan as approved by the Company’s shareholders. The terms
and provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

 



 3 

 

 

17.           Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Participant and the Participant’s beneficiaries, executors, administrators
and the person(s) to whom the Restricted Stock Units may be transferred by will
or the laws of descent or distribution.

 

18.           Severability. The invalidity or unenforceability of any provision
of the Plan or this Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Agreement, and each provision of the
Plan and this Agreement shall be severable and enforceable to the extent
permitted by law.

 

19.           Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Restricted Stock Units in this Agreement does not create any
contractual right or other right to receive any Restricted Stock Units or other
Awards in the future. Future Awards, if any, will be at the sole discretion of
the Company. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the
Participant’s employment with the Company.

 

20.           Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel Restricted Stock Units, prospectively or retroactively;
provided that no such amendment shall adversely affect the Participant’s
material rights under this Agreement without the Participant’s consent.

 

21.           Section 409A. This Agreement is intended to comply with Section
409A of the Code or an exemption thereunder and shall be construed and
interpreted in a manner consistent with the requirements for avoiding additional
taxes or penalties under Section 409A of the Code. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement comply with Section 409A of the Code and in no
event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Participant on
account of non-compliance with Section 409A of the Code.

 

22.           No Impact on Other Benefits. The value of the Participant’s
Restricted Stock Units is not part of his or her normal or expected compensation
for purposes of calculating any severance, retirement, welfare, insurance or
similar employee benefit.

 

23.           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 



 4 

 

 

24.           Acceptance. The Participant hereby acknowledges receipt of a copy
of the Plan and this Agreement. The Participant has read and understands the
terms and provisions thereof, and accepts Restricted Stock Units subject to all
of the terms and conditions of the Plan and this Agreement. The Participant
acknowledges that there may be adverse tax consequences upon the vesting or
settlement of the Restricted Stock Units or disposition of the underlying shares
and that the Participant should consult a tax advisor prior to such vesting,
settlement or disposition.

 

[SIGNATURE PAGE FOLLOWS]

 



 5 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  WILLSCOT MOBILE MINI HOLDINGS CORP.       By:     Name:   Title:         By:  
  Name:

 



 6 

 